This suit was brought by appellant, Moore, against appellee, Garza, to recover the balance alleged to be due upon a contract under which it is claimed that appellee employed appellant to drill a water well in the town of Villa Acuna, state of Coahuila, Republic of Mexico. In response to a peremptory instruction, the jury returned a verdict in favor of Garza, and Moore has appealed from the resulting judgment.
It appears that appellant understands English but not the Spanish language, and *Page 173 
appellee understands Spanish but not English, and that whatever contract was entered into was made through the use of an interpreter, who happened to be the son of appellant. This interpreter did not testify upon the trial, and appellant relied solely upon his own testimony to establish his case. At the conclusion of the trial, the court excluded all that portion of appellant's testimony which tended to support the material allegations of his petition. This left appellant without any case, and the court thereupon directed a verdict against him.
Appellant bases his appeal wholly upon assignments of error aimed at the action of the court in directing a verdict. None of the assignments are predicated upon the ruling by which appellant's testimony was excluded. We are of the opinion that the testimony was properly excluded, but, whether properly so or not, it was in fact excluded, leaving appellant without any material evidence, and in such situation the court had no alternative but to direct a verdict. The judgment must therefore be affirmed.
Complaint is made under two propositions that the court erred in overruling appellant's special exceptions directed at appellee's pleas to the jurisdiction and of payment. As no effect was given to those pleas in the disposition of the case, the action of the court upon the demurrers thereto was rendered harmless and immaterial.
The judgment is affirmed.